Name: Commission Regulation (EC) NoÃ 341/2007 of 29 March 2007 opening and providing for the administration of tariff quotas and introducing a system of import licences and certificates of origin for garlic and certain other agricultural products imported from third countries
 Type: Regulation
 Subject Matter: cooperation policy;  plant product;  tariff policy;  international trade;  trade;  agricultural activity
 Date Published: nan

 30.3.2007 EN Official Journal of the European Union L 90/12 COMMISSION REGULATION (EC) No 341/2007 of 29 March 2007 opening and providing for the administration of tariff quotas and introducing a system of import licences and certificates of origin for garlic and certain other agricultural products imported from third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (1), and in particular Articles 31(2) and 34(1) thereof, Whereas: (1) Since 1 June 2001 the normal customs duty for imports of garlic falling within CN code 0703 20 00 has consisted of an ad valorem customs duty of 9,6 % and a specific amount of EUR 1 200 per tonne net. However, a quota of 38 370 tonnes free of specific duty was opened by an Agreement in the form of an Exchange of Letters between the European Community and the Argentine Republic pursuant to Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 for the modification of concessions with respect to garlic provided for in Schedule CXL annexed to the GATT (2), approved by Council Decision 2001/404/EC (3). (2) The Agreement in the form of an Exchange of Letters between the European Community and the Peoples Republic of China pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic in the course of their accession to the European Union (4), approved by Council Decision 2006/398/EC (5), provides, for China, for an increase by 20 500 tonnes of the tariff quota for garlic. (3) The conditions for the administration of those quotas (hereinafter the GATT quota) were set out in Commission Regulation (EC) No 1870/2005 of 16 November 2005 opening and providing for the administration of tariff quotas and introducing a system of import licences and certificates of origin for garlic imported from third countries (6). For the sake of clarity, that Regulation should be repealed and replaced by a new regulation from 1 April 2007. However, Regulation (EC) No 1870/2005 should continue to apply with regard to import licences issued in accordance with that Regulation for the import tariff quota period expiring on 31 May 2007. (4) Garlic may also be imported outside the GATT quota at the normal duty or on preferential terms under agreements concluded between the Community and certain third countries. (5) Garlic is an important product of the Communitys fruit and vegetables sector, with an annual production of around 250 000 tonnes in the Community. The annual import from third countries is also significant, ranging from 60 000 to 80 000 tonnes. The two main third country suppliers are China (30 000 to 40 000 tonnes per year) and Argentina (around 15 000 tonnes per year). (6) Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (7) applies to import licences for import tariff quota periods starting from 1 January 2007. Regulation (EC) No 1301/2006 lays down in particular detailed provisions on applications for import licences, the status of applicants and the issue of licences. That Regulation limits the period of validity of licences to the last day of the import tariff quota period. The provisions of Regulation (EC) No 1301/2006 should apply to import tariff quotas under this Regulation without prejudice to additional conditions and derogations concerning the applicants and notifications to the Commission, laid down in this Regulation. (7) Since there is a specific duty on non-preferential imports outside the GATT quota, the management of the GATT quota requires the introduction of a system of import licences. Such a system should permit the detailed monitoring of all garlic imports. The detailed rules for that system should supplement, and might need to derogate from, those laid down by Commission Regulation (EC) No 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (8). (8) In order to monitor all imports as closely as possible, in particular following recent incidents involving fraud through misdescription of the origin or the product, all imports of garlic and other products likely to be used for the misdescription of garlic should be subject to the issue of an import licence. There should be two categories of import licences, one for imports under the GATT quota, the other for all other imports. (9) In the interest of existing importers, who normally import substantial quantities of garlic, and also in that of new importers joining the market, who should also have a fair opportunity to apply for import licences for a quantity of garlic under tariff quotas, a distinction should be drawn between traditional importers and new importers. A clear definition of those two categories of importers should be provided and certain criteria relating to the status of the applicants and the use of the import licences allocated should be laid down. (10) The quantities to be allocated to those categories of importers should be determined on the basis of the quantities actually imported rather than on the basis of the import licences issued. (11) Special rules should be laid down in order to allow importers in Bulgaria, the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Romania, Slovenia and Slovakia to benefit from the import quotas. Those rules should be replaced by the normal rules as soon as these importers are able to fulfil them. (12) In order to take account of the different trade patterns in Bulgaria, the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Romania, Slovenia and Slovakia, the competent authorities of those countries should be allowed to choose between two methods for establishing the reference quantity of their traditional importers. (13) Applications for import licences to import garlic from third countries submitted by importers of both categories should be subject to certain restrictions. Such restrictions are necessary to ensure not only that competition between importers is safeguarded but also that importers genuinely engaged in commercial activity in the fruit and vegetable market are given the opportunity to defend their legitimate trading positions vis-Ã -vis other importers and that no single importer is able to control the market. (14) In order to safeguard competition between genuine importers and to prevent speculation in the allocation of import licences for garlic under the GATT quota and any abuse of the system that would run contrary to the legitimate trading positions of new and traditional importers, more stringent controls on the correct use of import licences should be put in place. To that end, the transfer of import licences should be prohibited, and a penalty in the event of submission of multiple applications should be introduced. (15) Measures are also needed to keep to a minimum speculative applications for import licences that may result in the tariff quotas not being fully utilised. Because of the nature and the value of the product, a security should be lodged in respect of each tonne of garlic for which an import licence application is lodged. The security should be of an amount that is high enough to discourage speculative applications but not so high as to discourage importers genuinely engaged in commercial activity in garlic. The most appropriate objective level for the security is 5 % of the average additional duty applicable to imports of garlic falling within CN code 0703 20 00. (16) To improve controls and prevent any risk of deflection of trade based on inaccurate documentation, the existing system of certificates of origin for garlic imported from certain third countries and the requirement for such garlic to be transported direct from the third country of origin to the Community should be maintained and the list of countries extended in the light of additional information. Such certificates of origin should be issued by the competent national authorities in accordance with Articles 55 to 62 of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (9). (17) In addition to those provided for in Regulation (EC) No 1301/2006, the necessary communications between Member States and the Commission should be specified, in particular for the purpose of administering tariff quotas, taking measures against fraud and monitoring the market. (18) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables, HAS ADOPTED THIS REGULATION: CHAPTER I GENERAL PROVISIONS Article 1 Opening of tariff quotas and applicable duties 1. In accordance with the agreements approved by Decisions 2001/404/EC and 2006/398/EC, tariff quotas are hereby opened for imports into the Community of fresh or chilled garlic falling within CN code 0703 20 00 (hereinafter referred to as garlic), subject to the conditions laid down in this Regulation. The volume of each tariff quota, the import tariff quota period and subperiods for which it applies and the order number are specified in Annex I to this Regulation. 2. The ad valorem duty applicable to garlic imported under the quotas referred to in paragraph 1 shall be 9,6 %. Article 2 Application of Regulations (EC) No 1291/2000 and (EC) No 1301/2006 Regulations (EC) No 1291/2000 and (EC) No 1301/2006 shall apply, save as otherwise provided for in this Regulation. Article 3 Definitions For the purposes of this Regulation, the following definitions shall apply: 1. import tariff quota period means the period from 1 June to the following 31 May; 2. competent authorities means the body or bodies designated by the Member State for the implementation of this Regulation. Article 4 Categories of importers 1. By way of derogation from Article 5 of Regulation (EC) No 1301/2006, applicants for A licences within the meaning of Article 5(2) shall comply with the relevant requirements laid down in paragraphs 2, 3 and 4 of this Article. 2. Traditional importers shall mean importers who can prove that they have: (a) obtained and used import licences for garlic pursuant to Commission Regulation (EC) No 565/2002, or A licences under Regulation (EC) No 1870/2005 or this Regulation in each of the previous three completed import tariff quota periods; and (b) imported into the Community at least 50 tonnes of fruit and vegetables as referred to in Article 1(2) of Regulation (EC) No 2200/96 during the last completed import tariff quota period preceding their application. For the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, for the 2007/2008 import tariff quota period: (a) point (a) of the first subparagraph shall not apply; and (b) import into the Community shall be understood as import from countries of origin other than the Member States of the Community as constituted at 31 December 2006. For Bulgaria and Romania, for the 2007/2008, 2008/2009, 2009/2010 and 2010/2011 import tariff quota periods: (a) point (a) of the first subparagraph shall not apply; and (b) import into the Community shall be understood as import from countries of origin other than the Member States of the Community as constituted at 1 January 2007. 3. New importers shall mean importers other than those referred to in paragraph 2, who have imported into the Community at least 50 tonnes of fruit and vegetables as referred to in Article 1(2) of Regulation (EC) No 2200/96 in each of the previous two completed import tariff quota periods, or in each of the previous two calendar years. The Member States shall choose and apply one of the two methods referred to in the first subparagraph to all new importers, in accordance with objective criteria and in such a way as to ensure equal treatment between operators. 4. Traditional and new importers shall submit, at the time of their first application for import licences for a given import tariff quota period, to the competent authorities of the Member State in which they are established and in which they are registered for VAT purposes, the proof that the criteria laid down in paragraphs 2 or 3 are met. Proof of trade with third countries shall be furnished exclusively by means of the customs documents of release for free circulation, duly endorsed by the customs authorities and containing a reference to the applicant concerned as being the consignee. Article 5 Presentation of import licences 1. Any release for free circulation in the Community of products listed in Annex II shall be subject to presentation of an import licence issued in accordance with this Regulation. 2. The import licences for garlic released for free circulation under the quotas referred to in Annex I shall hereinafter be referred to as A  licences. Other import licences shall hereinafter be referred to as B  licences. CHAPTER II A LICENCES Article 6 General provisions concerning A licence applications and licences 1. By way of derogation from Article 23 of Regulation (EC) No 1291/2000, A licences shall be valid only for the subperiod for which they have been issued. Box 24 thereof shall show one of the entries listed in Annex III. 2. The security referred to in Article 15(2) of Regulation (EC) No 1291/2000 shall amount to EUR 50 per tonne. 3. The country of origin shall be entered in box 8 of A licence applications and of licences and the word yes shall be marked with a cross. The import licence shall be valid only for imports originating in the country indicated. 4. By way of derogation from Article 9(1) of Regulation (EC) No 1291/2000, rights arising under A licences shall not be transferable. Article 7 Allocation of total quantities among traditional and new importers The total quantity allocated to Argentina, China and other third countries pursuant to Annex I shall be distributed as follows: (a) 70 % to traditional importers; (b) 30 % to new importers. Article 8 Reference quantity of traditional importers For the purposes of this Chapter, the reference quantity shall be the quantity of garlic imported by a traditional importer within the meaning of Article 4, as follows: (a) for traditional importers who imported garlic between 1998 and 2000 into the Community as constituted at 1 January 1995, the maximum quantity of garlic imported during one of the 1998, 1999 and 2000 calendar years; (b) for traditional importers who imported garlic between 2001 and 2003 into the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia or Slovakia, the maximum quantity of garlic imported during: (i) either the 2001, 2002 or 2003 calendar year; (ii) or the 2001/2002, 2002/2003 or 2003/2004 import tariff quota period; (c) for traditional importers who imported garlic between 2003 and 2005 into Bulgaria or Romania, the maximum quantity of garlic imported during: (i) either the 2003, 2004 or 2005 calendar year; (ii) or the 2003/2004, 2004/2005 or 2005/2006 import tariff quota period; (d) for traditional importers who do not fall within points (a), (b) or (c), the maximum quantity of garlic imported during one of the first three completed import tariff quota periods during which they have obtained import licences pursuant to Regulation (EC) No 565/2002 (10), Regulation (EC) No 1870/2005 or this Regulation. Garlic originating in Member States of the Community as constituted at 1 January 2007 shall not be taken into account in the calculation of the reference quantity. The Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia shall choose and apply one of the two methods referred to in point (b) of the first paragraph to all traditional importers, in accordance with objective criteria and in such a way as to ensure equal treatment between operators. Bulgaria and Romania shall choose and apply one of the two methods referred to in point (c) of the first paragraph to all traditional importers, in accordance with objective criteria and in such a way as to ensure equal treatment between operators. Article 9 Restrictions applicable to A licence applications 1. The total quantity covered by A licence applications submitted by a traditional importer in any import tariff quota period may not exceed that importers reference quantity. Applications not complying with this rule shall be rejected by the competent authorities. 2. The total quantity covered by A licence applications submitted by a new importer in any subperiod may not exceed 10 % of the total quantity referred to in Annex I for that subperiod and that origin. Applications not complying with this rule shall be rejected by the competent authorities. Article 10 Lodging of A licence applications 1. Importers shall submit their applications for A licences during the first five working days of April, July, October and January prior to the respective subperiod. 2. Box 20 of A licence applications shall indicate traditional importer or new importer as appropriate. 3. No A licence applications may be lodged for a specific subperiod and for a specific origin where no quantity is indicated in Annex I for that subperiod and for that origin. 4. Where applicants lodge more than one application, none of those applications shall be admissible and the securities lodged when the applications were submitted shall be forfeited to the Member State concerned. 5. No B licence may be issued in response to an A licence application. Article 11 Issuing of A licences A licences shall be issued by the competent authorities on the seventh working day following the deadline for notification provided for in Article 12(1). Article 12 Notifications to the Commission 1. By the 15th day of each month referred to in Article 10(1), the Member States shall notify the Commission of the quantities in kilograms, including nil returns, for which A licence applications have been lodged in respect of the relevant subperiod. By way of derogation from the second subparagraph of Article 11(1) of Regulation (EC) No 1301/2006, the Member States shall notify the information referred to in that subparagraph by the same date. Notifications shall be broken down by origin. Notifications shall also give separate figures for the quantities of garlic applied for by traditional and new importers. 2. The Member States shall communicate to the Commission the list of traditional and new importers applying for A licences in respect of the relevant subperiod by the last day of each month referred to in Article 10(1). In the case of groups of operators set up in accordance with national law, the operators making up the group shall also be listed. This notification shall be made by electronic means using the form made available to the Member States by the Commission. CHAPTER III B LICENCES Article 13 Provisions concerning B licence applications and licences 1. Applicants may only lodge applications for B licences with the competent authorities of the Member State in which they are established and in which they are registered for VAT purposes. 2. Article 6(2), (3) and (4) shall apply mutatis mutandis to B licences. 3. B licences shall be issued without delay. 4. B licences shall be valid for three months. Article 14 Notifications to the Commission The Member States shall notify the Commission of the total quantities, including nil returns, covered by B licence applications; by the second working day of each week in respect of applications received the previous week. The quantities concerned shall be broken down by day of import licence application, origin and CN code. For products other than garlic, the name of the product, as shown in Box 14 of the import licence application, shall also be communicated. This notification shall be made by electronic means using the form made available to the Member States by the Commission. CHAPTER IV CERTIFICATES OF ORIGIN AND DIRECT TRANSPORT Article 15 Certificates of origin Garlic originating in a third country listed in Annex IV may only be released for free circulation in the Community if the following conditions are met: (a) a certificate of origin issued by the competent national authorities of that country in accordance with Articles 55 to 62 of Regulation (EEC) No 2454/93 is presented; (b) the product has been transported direct to the Community from that country in accordance with Article 16. Article 16 Direct transport 1. The following shall be considered as having been transported direct to the Community from the third countries listed in Annex IV: (a) products transported without passing through the territory of any other third country; (b) products transported through one or more third countries other than the country of origin, with or without transhipment or temporary warehousing in those countries, provided that such passage is justified for geographical reasons or transport requirements and provided that the products: (i) have remained under the supervision of the customs authorities of the country or countries of transit or warehousing; (ii) have not been placed on the market or released for consumption there; (iii) have not undergone operations there other than unloading and reloading or any other operation to keep them in good condition. 2. Proof that the conditions referred to in paragraph 1(b) are satisfied shall be submitted to the competent authorities of the Member States, together with: (a) a single transport document issued in the country of origin and covering passage through the country or countries of transit; or (b) a certificate issued by the customs authorities of the country or countries of transit and containing: (i) a precise description of the goods; (ii) the dates of unloading and reloading, with particulars identifying the transport vehicles used; (iii) a statement certifying the conditions in which they have been kept; or (c) where the proof referred to in points (a) or (b) cannot be provided, any other substantiating documents. Article 17 Administrative cooperation with certain third countries 1. As soon as the information needed to set up an administrative cooperation procedure pursuant to Articles 63, 64 and 65 of Regulation (EEC) No 2454/93 has been forwarded by each third country listed in Annex IV to this Regulation, a communication concerning the forwarding of that information shall be published in the C series of the Official Journal of the European Union. 2. A licences for imports of garlic originating in the countries listed in Annex IV may only be issued if the country concerned has forwarded to the Commission the information referred to in paragraph 1. That information shall be deemed to have been forwarded on the date of publication as provided for in paragraph 1. CHAPTER V FINAL PROVISIONS Article 18 Repeal Regulation (EC) No 1870/2005 is repealed. However, Regulation (EC) No 1870/2005 shall continue to apply with regard to import licences issued in accordance with that Regulation for the import tariff quota period expiring on 31 May 2007. Article 19 Entry into force This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 1 April 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 March 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 297, 21.11.1996, p. 1. Regulation as last amended by Commission Regulation (EC) No 47/2003 (OJ L 7, 11.1.2003, p. 64). (2) OJ L 142, 29.5.2001, p. 8. (3) OJ L 142, 29.5.2001, p. 7. (4) OJ L 154, 8.6.2006, p. 24. (5) OJ L 154, 8.6.2006, p. 22. (6) OJ L 300, 17.11.2005, p. 19. Regulation as last amended by Regulation (EC) No 2000/2006 (OJ L 379, 28.12.2006, p. 37). (7) OJ L 238, 1.9.2006, p. 13. Regulation as amended by Regulation (EC) No 289/2007 (OJ L 78, 17.3.2007, p. 17). (8) OJ L 152, 24.6.2000, p. 1. Regulation as last amended by Regulation (EC) No 1913/2006 (OJ L 365, 21.12.2006, p. 52). (9) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 214/2007 (OJ L 62, 1.3.2007, p. 6). (10) OJ L 86, 3.4.2002, p. 11. Regulation repealed by Regulation (EC) No 1870/2005. ANNEX I Tariff quotas opened pursuant to Decisions 2001/404/EC and 2006/398/EC for imports of garlic falling within CN code 0703 20 00 Origin Order number Quota (tonnes) First subperiod (June to August) Second subperiod (September to November) Third subperiod (December to February) Fourth subperiod (March to May) Total Argentina   19 147 Traditional importers 09.4104 9 590 3 813 New importers 09.4099 4 110 1 634 Total 13 700 5 447 China 33 700 Traditional importers 09.4105 6 108 6 108 5 688 5 688 New importers 09.4100 2 617 2 617 2 437 2 437 Total 8 725 8 725 8 125 8 125 Other third countries 6 023 Traditional importers 09.4106 941 1 960 929 386 New importers 09.4102 403 840 398 166 Total 1 344 2 800 1 327 552 Total  10 069 11 525 23 152 14 124 58 870 ANNEX II List of products as referred to in Article 5(1) CN code Description 0703 20 00 Garlic, fresh or chilled ex 0703 90 00 Other alliaceous vegetables, fresh or chilled ex 0710 80 95 Garlic (1) and Allium ampeloprasum (uncooked or cooked by steaming or boiling in water), frozen ex 0710 90 00 Mixtures of vegetables containing garlic (1) and/or Allium ampeloprasum (uncooked or cooked by steaming or boiling in water), frozen ex 0711 90 80 Garlic (1) and Allium ampeloprasum provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in this state for immediate consumption ex 0711 90 90 Mixtures of vegetables containing garlic (1) and/or Allium ampeloprasum, provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in this state for immediate consumption ex 0712 90 90 Dried garlic (1) and Allium ampeloprasum and mixtures of dried vegetables containing garlic (1) and/or Allium ampeloprasum, whole, cut, sliced, broken or in powder, but not further prepared (1) This shall also include products where the word garlic is only part of the description. Such terms may include, but are not limited to solo garlic, elephant garlic, single clove garlic or great-headed garlic. ANNEX III Entries referred to in Article 5(2)  : in Bulgarian : Ã Ã ¸Ã Ã µÃ ½Ã ·Ã ¸Ã , Ã ¸Ã ·Ã ´Ã °Ã ´Ã µÃ ½Ã ° Ã ¸ Ã ²Ã °Ã »Ã ¸Ã ´Ã ½Ã ° Ã Ã °Ã ¼Ã ¾ Ã ·Ã ° Ã ¿Ã ¾Ã ´-Ã ¿Ã µÃÃ ¸Ã ¾Ã ´Ã ° Ã ¾Ã  1 Ã ¼Ã µÃ Ã µÃ /Ã ³Ã ¾Ã ´Ã ¸Ã ½Ã ° Ã ´Ã ¾ 28/29/30/31 (Ã ¼Ã µÃ Ã µÃ /Ã ³Ã ¾Ã ´Ã ¸Ã ½Ã °).  : in Spanish : certificado expedido y vÃ ¡lido solamente para el subperiodo comprendido entre el 1 [mes y aÃ ±o] y el 28/29/30/31 [mes y aÃ ±o].  : in Czech : Licence vydanÃ ¡ a platnÃ ¡ pouze pro podobdobÃ ­ od 1. [mÃ sÃ ­c/rok] do 28./29./30./31. [mÃ sÃ ­c/rok].  : in Danish : Licens, der kun er udstedt og gyldig for delperioden 1. [mÃ ¥ned/Ã ¥r]  28./29./30./31. [mÃ ¥ned/Ã ¥r]  : in German : Lizenz nur erteilt und gÃ ¼ltig fÃ ¼r den Teilzeitraum vom 1. [Monat/Jahr] bis zum 28./29./30./31. [Monat/Jahr].  : in Estonian : Litsents on vÃ ¤lja antud Ã ¼heks alaperioodiks alates 1. [kuu/aasta] kuni 28./29./30./31. [kuu/aasta] ja kehtib selle aja jooksul  : in Greek : Ã Ã ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  Ã µÃ ºÃ ´Ã ¿Ã ¸Ã ­Ã ½ Ã ºÃ ±Ã ¹ Ã ¹Ã Ã Ã Ã ¿Ã ½ Ã ¼Ã Ã ½Ã ¿ Ã ³Ã ¹Ã ± Ã Ã ·Ã ½ Ã ÃÃ ¿ÃÃ µÃ Ã ¯Ã ¿Ã ´Ã ¿ Ã ±ÃÃ  Ã Ã ·Ã ½ 1Ã · [Ã ¼Ã ®Ã ½Ã ±Ã /Ã ­Ã Ã ¿Ã ] Ã ­Ã Ã  Ã Ã ¹Ã  28/29/30/31 [Ã ¼Ã ®Ã ½Ã ±Ã /Ã ­Ã Ã ¿Ã ]  : in English : licence issued and valid only for the subperiod 1 [month/year] to 28/29/30/31 [month/year]  : in French : certificat Ã ©mis et valable seulement pour la sous-pÃ ©riode du 1er [mois/annÃ ©e] au 28/29/30/31 [mois/annÃ ©e]  : in Irish : ceadÃ ºnas a eiseofar don fhotrÃ ©imhse Ã ³n 1[mÃ ­/bliain] go dtÃ ­ an 28/29/30/31[mÃ ­/bliain] nach bailÃ ­ dÃ ³ ach ar feadh na fotrÃ ©imhse sin  : in Italian : titolo rilasciato e valido unicamente per il sottoperiodo dal 1o [mese/anno] al 28/29/30/31 [mese/anno]  : in Latvian : atÃ ¼auja izdota un derÃ «ga tikai attiecÃ «bÃ  uz vienu apakÃ ¡periodu no 1. [mÃ nesis/gads] lÃ «dz 28./29./30./31. [mÃ nesis/gads]  : in Lithuanian : Licencija iÃ ¡duota ir galioja tik vienÃ laikotarpio dalÃ ¯ nuo [metai, mÃ nuo] 1 d. iki [metai, mÃ nuo] 28/29/30/31 d.  : in Hungarian : Az engedÃ ©lyt kizÃ ¡rÃ ³lag a [Ã ©v/hÃ ³] 1-jÃ ©tÃ l [Ã ©v/hÃ ³] 28/29/30/31-ig terjedÃ  alidÃ szakra Ã ¡llÃ ­tottÃ ¡k ki Ã ©s kizÃ ¡rÃ ³lag erre az idÃ szakra Ã ©rvÃ ©nyes  : in Maltese : LiÃ enzja maÃ §ruÃ ¡a u valida biss gÃ §as-subperjodu mill-1 ta (xahar/sena) sa 28/29/30/31 ta (xahar/sena)  : in Dutch : certificaat afgegeven voor en slechts geldig in de deelperiode van 1 [maand/jaar] tot en met 28/29/30/31 [maand/jaar]  : in Polish : Pozwolenie wydane i waÃ ¼ne tylko na podokres od dnia 1 [miesiÃ c/rok] r. do dnia 28/29/30/31 [miesiÃ c/rok] r.  : in Portuguese : certificado emitido e vÃ ¡lido apenas para o subperÃ ­odo de 1 de [mÃ ªs/ano] a 28/29/30/31 de [mÃ ªs/ano]  : in Romanian : licenÃ Ã  emisÃ  Ãi valabilÃ  numai pentru subperioada de la 1 [lunÃ /an] pÃ ¢nÃ  la 28/29/30/31[lunÃ /an]  : in Slovak : licencia vydanÃ ¡ a platnÃ ¡ len pre podobdobie od 1. [mesiac/rok] do 28./29./30./31. [mesiac/rok]  : in Slovenian : dovoljenje, izdano in veljavno izkljuÃ no za podobdobje od 1. (mesec/leto) do 28./29./30./31. (mesec/leto)  : in Finnish : todistus on myÃ ¶nnetty osakiintiÃ ¶kaudeksi 1 pÃ ¤ivÃ ¤stÃ ¤ [kuukausi/vuosi] 28/29/30/31 pÃ ¤ivÃ ¤Ã ¤n [kuukausi/vuosi] ja se on voimassa ainoastaan kyseisenÃ ¤ osakiintiÃ ¶kautena  : in Swedish : licens utfÃ ¤rdad och giltig endast fÃ ¶r delperioden den 1 [mÃ ¥nad/Ã ¥r] till den 28/29/30/31 [mÃ ¥nad/Ã ¥r] ANNEX IV List of third countries referred to in Articles 15, 16 and 17 Iran Lebanon Malaysia United Arab Emirates Vietnam.